Citation Nr: 0618588	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-05 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April and September 2000 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The April 2000 rating 
decision denied service connection for bilateral cataracts 
and residual left and right retinal detachment due to facial 
trauma.  The September 2000 rating decision, in pertinent 
part, denied service connection for vision problems 
(previously claimed as bilateral cataracts and bilateral 
retinal detachments).  

In December 2003 the Board granted the veteran's motion to 
have this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2005).  

In January 2004 the Board remanded the case for further 
development.  

In an August 2004 statement the veteran raised a claim of 
entitlement to service connection for an anxiety condition.  
That issue is not currently on appeal and is referred to the 
RO for appropriate action.  

In a September 2004 decision, the Board granted service 
connection for bilateral hearing loss and denied service 
connection for eye disability, to include a status post 
detached retina in the left eye and bilateral cataracts.  

The veteran appealed the denial of his claim for service 
connection for eye disability to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2006 Joint 
Motion for Remand, the Secretary of Veterans Affairs (VA) and 
the veteran, through his representative, agreed that VA had 
not provided an adequate VA examination to evaluate the eye 
disability and moved that the portion of Board's September 
2004 decision denying service connection be vacated and 
remanded.   The Court granted the motion in February 2006 and 
remanded the portion of the September 2004 Board decision 
which denied service connection for eye disability pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).  Thereafter, the case 
was returned to the Board for action consistent with the 
Joint Motion for Remand and the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has consistently argued that he has current eye 
disabilities as a result of military service.  In a November 
1997 letter his physician, Dr. V., stated that the veteran 
reported facial trauma in the military and the question had 
been raised as to whether or not the subsequent cataracts and 
retinal detachment could be related to the previous trauma.  
The veteran is competent to report the history of his injury 
in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Dr. V. opined that, while trauma is certainly a known cause 
of cataracts and retinal detachments, it would be difficult 
to make any definitive statement as to cause and effect due 
to the time lapse.  However, Dr. V. did state that, "the 
possibility does exist that his previous injury may have been 
contributory to these problems."  

Dr. V. submitted a second opinion in April 2000.  At this 
time he stated that he had last seen the veteran in September 
1997.  Dr. V. stated that, while it would be difficult to 
make any definite statement in regard to cause and effect of 
cataracts and retinal detachments due to time lapse, it was 
his opinion that the veteran's previous injury had been 
contributory to these problems.  

In January 2004 the Board remanded the claim in order to 
afford the veteran a VA eye examination.  The remand 
instructed that the examiner should address whether it was at 
least as likely as not that either the veteran's cataracts or 
retinal detachments were a consequence of facial trauma 
sustained in service.  Further, the remand instructed that if 
the examiner agreed or disagreed with any of the opinions of 
record, he or she should discuss the reasons.  Finally, the 
examiner was instructed to review the claims folder and note 
such review in the examination report or in an addendum to 
the report.  

The veteran underwent VA eye examination in April 2004.  The 
VA examiner noted the veteran's history of facial trauma in 
service and opined that it was not as likely as not that the 
veteran's cataracts and retinal detachment were the result of 
trauma during service.  The examiner did not indicate whether 
or not he reviewed the claims file and he did not address 
either the November 1997 or April 2000 opinions of Dr. V.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

In the Joint Motion for Remand the parties agreed that the 
April 2004 VA examination on which the Board relied in its 
September 2004 denial was inadequate in that the VA examiner 
failed to review and/or acknowledge review of the claims 
file, and made no statement as to whether he agreed or 
disagreed with the November 1997 and April 2000 opinions of 
Dr. V., as instructed in the January 2004 remand directives.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA eye 
examination to determine the etiology of 
any current eye disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether any 
current eye disability, at least as 
likely as not (a 50 percent probability 
or more) had its onset in service or is 
otherwise the result of a disease or 
injury in service, to include reported 
facial trauma.  The examiner should 
provide rationales for these opinions.  

In rendering an opinion, the VA examiner 
should express agreement or disagreement 
with the November 1997 and April 2000 
opinions of Dr. V. included in the claims 
file, including the opinion that the in-
service injury may have been contributory 
to current eye problems.  

2.  After ensuring that all the requested 
development is complete, and all opinions 
have been obtained, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, the RO/AMC should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

